Citation Nr: 0622128	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  99-12 181	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the period of the claim from July 14, 1997, to February 
12, 2002, and to an evaluation in excess of 60 percent for 
the period of the claim from February 12, 2002, for service-
connected hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1981.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which, in pertinent part, 
granted service connection with a noncompensable rating for 
hepatitis C effective from July 14, 1997.  By rating action 
in January 2004, the RO granted a 10 percent rating from July 
14, 1997, and a 60 percent rating from February 12, 2002.  
This matter was last before the Board in September 2003, at 
which time it remanded the claim for additional development.


FINDINGS OF FACT

1.  A handwritten notation in a July 2005 report of contact 
contained in the veteran's claims file indicated that the 
veteran was deceased.

2.  Subsequent search results from the Social Security Death 
Index (as added to the claims file while on appeal) verify 
that the veteran died in June 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and therefore must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or as to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal, regarding entitlement to an initial evaluation in 
excess of 10 percent for the period of the claim from July 
14, 1997, to February 12, 2002, and to an evaluation in 
excess of 60 percent for the period of the claim from 
February 12, 2002, for service-connected hepatitis C, is 
dismissed.



		
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


